Citation Nr: 1700435	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board notes that the Veteran's former attorney withdrew his power of attorney in April 2015, prior to certification of this appeal.  This withdraw indicated that the Veteran was notified of this withdrawal.  The Veteran has not appointed another representative and therefore proceeding pro se in this appeal. 


FINDING OF FACT

At all points pertinent to this appeal, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity and deficiencies in most areas as a result of chronic sleep impairments, nightmares, depression, anxiety, mild memory loss and intermittent suicidal ideations, without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

With respect to the propriety of the assigned rating for the service-connected PTSD, the Veteran has appealed from the original grant of benefits. VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.   In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the June 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103 (a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records and Social Security Administration (SSA) have been obtained and considered.   The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded multiple VA examinations in conjunction with the claim on appeal, including VA examinations conducted in November 2010, September 2012 and April 2016, to determine the severity of his PTSD.  Neither the Veteran nor his former attorney has alleged that these VA examinations are inadequate for rating purposes.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his former attorney have alleged that his PTSD has worsened in severity since the April 2016 VA examination. Rather, with respect to the PTSD, they argue that the evidence reveals that the Veteran's PTSD has been more severe than the currently assigned 70 percent rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.   

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Under the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The Veteran generally contends that a higher rating is warranted for his PTSD due to the severity of his symptoms.  However, considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 70 percent rating is not warranted for the Veteran's PTSD at any point during the appeal period.  

A September 2010 VA treatment note reflects the Veteran's reports of depression/anxiety, anger management and insomnia.  Suicidal or homicidal thoughts/ideations and symptoms of mania or psychosis were denied.  He reported that he lived alone and that his nephew aided him due to his physical limitations caused by his stroke.  A GAF score of 50 was assigned.

A November 2010 VA examination report reflects the Veteran's complaints of nightmares two to three times per week, vivid flashbacks, intrusive memories, memory loss since his stroke, depression, anxiety, angry outbursts and sleep difficulties.  Panic attacks and impulse control problems were denied.  He reported that he had not had suicidal thoughts in years and that he had homicidal thoughts two years ago after being mugged and several months ago after being mugged again.  He reported that he had been married four times, that his last wife had passed away from an illness in the 1990s, and that he has not had a serious relationship with a women after that.  He also reported that he had last worked for a retail store, that he had last worked in 2006 and that he had stopped working due to a stroke.

Mental status examination conducted during the November 2010 VA examination found eye contact to be relatively good and that he was oriented to person, place and time.  He appeared to be forgetful of both distant and recent events while rate and flow of speech appeared relevant and logical with no obscure speech patterns.  He was able to maintain minimal personal hygiene but needed  help with other basic activities of daily living and had an aide who assisted him.  Examination was negative for gross impairment in thought process or communications, gross delusions or hallucinations, inappropriate behavior and obsessive or ritualistic behavior.  The examiner found that the Veteran had PTSD signs and symptoms which resulted in deficiencies in most areas, including work, family and marital relationships, judgment, thinking and mood.  The examiner reasoned that the Veteran had a poor work history due to temper flare-ups and difficulties getting along with people, that one of his wives did not want children and divorced him, that his judgment was variable, that his thinking tended to be paranoid and suspicious and that he reported depression.

A February 2011 VA treatment note reflects the Veteran's reports that he was in a long-distance relationship and that he continued to struggle with anger management.  Suicidal/homicidal thoughts and ideations were denied as were acute symptoms of mania or psychosis.  He was noted to be appropriately groomed with a fair level of hygiene.  Eye contact was noted to be fair, speech was noted to be a normal rate, affect was noted to be within normal range and congruent with mood and mood noted to be "fine."  He was noted to be alert and oriented to person, time, place and situation.  Insight and judgment were found to be fair.  Thought processes and content were noted to be within normal limits.

An April 2011 VA treatment note reflects the Veteran's reports that his girlfriend had relocated and he saw her on the weekends.  He was noted to be alert, oriented and neatly groomed/attired.  His mood was noted to be milder, his affect was noted to be pleasant, his insight was found to be increased overall and judgment was found to be adequate.

A September 2012 VA examination report reflects the Veteran's complaints of irritability, poor anger control, hypervigilance, avoidance of reminders of Vietnam, difficulty maintaining relationships, nightmares two to three times per week, chronic sleep impairment and mid memory loss.  Impaired impulse control with a reported history of fighting and violence was reported but his accounts was noted to be dramatic and facetious at times.  Other reported symptoms included feelings of sadness, crying episodes, poor appetite, low energy and motivation, panic symptoms a few times per year and recent, vague thoughts of suicide after a motor vehicle accident left him with a large medical bill.  Psychotic symptoms were denied.  He reported that he lived with a male roommate in an apartment, that his leisure activities included watching television, listening to music and caring for his cats and that he maintained occasional telephone contact with two friends in other communities.

A December 2013 VA treatment note reflects the Veteran's reports that he will be moving with his wife in a few months and that his mood, anxiety, sleep and anger management control had improved.  The provider noted that the Veteran exhibited overall improved ability of coping skills dealing with his daily frustrations and triggers but continued to struggle with symptoms on a daily basis.  Suicidal and homicidal thoughts or ideations, acute symptoms of mania or psychosis, delusions and hallucinations were denied.  Mental status examination found the Veteran to be appropriately groomed with fair level of hygiene and fair eye contact.  Speech was found to be normal, affect was found to be within normal range and congruent with mood, thought processes and content were found to be within normal limits and insight and judgement were found to be fair.

A February 2015 VA treatment note reflects the Veteran's reports that his current wife was pregnant, that this was going to be the first child for either of them, and that he was briefly back from another country.  He also reported that he had stopped taking his prescribed medication.  He was noted to be alert, oriented, neatly groomed/attired and positively future oriented.  He did not express any current ideation, plan or intent regarding any harm towards himself or anyone else.  Insight and judgment were found to be fair.

An April 2016 VA PTSD Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of difficulty falling and remaining asleep, intrusive memories on a variable basis, nightmares approximately every other night, hypervigilant behaviors, was easily startled, significant irritability, crying episodes one to three times per week and poor appetite.  Recent, vague thoughts of suicide without intent or plan were reported and he stated that personal beliefs would deter self-harm.  He reported occasionally punching holes in the wall of his home and that he most recently did so about 18 months ago.  He also reported an incident in which he was accosted by two men near his home, that he knocked one of the men with cane and that he fled the area.  Other symptoms were reported to include occasional panic attacks without regular or frequent experience of panic, impairment in concentration and impairment memory in that he misplaced personal items frequently.  Obsessive-compulsive and psychotic symptoms were not reported.  The Veteran reported having regular contact with at least one of his living sisters, that he had occasional contact with his children living abroad, that his female roommate served as his home health aide and that he needed assistance for bathing and dressing due to the effect of his stroke.  He also reported that he last worked in 2007, that he quit the job due to increased medical problems, and that he had not attempted to return to work because of continuing medical issues and irritability.  Leisure activities were reported to include occasional visits with his sister, caring for his cats, watching comedies on television and listening to music.  
Mental status examination conducted in April 2016 noted that the Veteran was casually dressed, that he smelled strongly of cigarette smoke, that he walked slowly using a cane and that he maintained appropriate posture and eye contact.  He was noted to be adequately oriented and appeared to cooperate to the best of his ability.  Mood was found to be moderately dysphoric, affect was found to be full and appropriate to topic and speech was found to be fluent with rate, volume and intonation consistent with affect.  Thought processes were found to be mildly tangential but easily redirected and cognition appeared to be grossly intact based on verbal production.  The examiner noted that the Veteran appeared to have sufficient cognitive resources to understand, remember and carry out simple directions in familiar job setting but would likely struggle with more complex directions.

The above-cited evidence establishes that, pertinent to the current claim, the Veteran has experienced such psychiatric symptoms as chronic sleep impairments, nightmares, depression, anxiety, mild memory loss and intermittent suicidal ideations.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture with deficiencies in most areas.

The Veteran's psychiatric impairment has been characterized by symptomatology which suggests overall moderate social impairment.  He has reported that he maintains a relationship with one of his sisters and that he had occasional contact with his children living aboard.  He also married his current wife during the course of the appeal and he reported that they were expecting a child together in February 2015.  There is no indication that the Veteran school or attempted to work during the course of the appeal.

The Board finds that at no point pertinent to the higher rating claim has the Veteran displayed a total level of psychiatric impairment as indicated by symptoms such as spatial disorientation, gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Board notes that the Veteran reported homicidal ideations following two muggings and vague, intermittent suicidal ideations.  However, there is also no indication that he was in persistent danger of hurting himself or others as attempts were consistently denied or not shown in the record.  Moreover, his reported physical altercation appeared to be self-defense during a mugging or attempted mugging.  While the Veteran did require assistance performing some activities of daily living, the record clearly establishes that such assistance was due to his nonservice-connected stroke and that he has consistently been found to be casually dressed and capable of maintaining personal hygiene.  Therefore, a total level of impairment had not been demonstrated in the clinical evidence or alleged by the Veteran.

Further, none of the contemporaneous records or examination reports reflect any gross impairment in thought process or communication as he was consistently found to be oriented and his thought processes and thought content were consistently found to be logical.  He has been consistently found to be oriented and without delusions or a thought disorder.  While the Veteran has reported memory difficulties and displayed memory impairment on objective examination, there is no allegation or objective finding suggesting that he experienced memory loss for names of close relatives, his own occupation or his own name.  In addition, total social and/or occupational impairment was not demonstrated, as he maintained a relationship with his one of his sisters, his children that lived abroad, formed a new friendship with his wife and had a child.  Therefore, a maximum, 100 percent rating is not warranted for any period pertinent to this appeal.  See 38 C.F.R. § 4.130.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra. 

As indicated above, here, the collective evidence supports a finding that, since the effective date of the award of service connection, the Veteran's PTSD has been characterized by symptomatology which results in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating.

In assessing the severity of the disability under consideration, the Board has considered the competent lay assertions regarding symptoms experienced and observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's PTSD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R.             § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which it is currently evaluated.  In this regard, the Board notes that the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive. Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008). 
Here, the Veteran has not argued that his service-connected PTSD, in combination with his other service-connected disabilities, should be referred for extra-schedular consideration, nor is this issue reasonably raised by the evidence through the Veteran's descriptions of the symptoms of his various disabilities and their resulting effects.   Given the foregoing, the Board concludes that referral of this case for consideration of an extra-schedular rating on an individual or collective basis is not warranted. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.   See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  For SMC purposes, a TDIU satisfies the requirement of a "service-connected disability rated as total."  See Buie at 251; see also Bradley at 293. 

In a September 2013 rating decision, the Veteran was awarded a TDIU due to his service-connected PTSD, effective August 30, 2010.  The date of service connection for PTSD.  Further, SMC has been established at the statutory housebound rate as of the date that service connection was established for diabetes mellitus, rated at 60 percent disabling.  After this review, the Board finds that the issue of TDIU is moot and there is no pending, raised issue as to SMC.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a higher rating for PTSD.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his higher rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


